CARPENTER, J.
This is a ease brought by the husband of the plaintiff in case No. 82241 and was brought to *65recover for doctors’ services and other expenses which the plaintiff expended because of the injuries sustained by his wife, as set out in action No. 82241.
For plaintiff: Comstock & Canning.
For defendant: Peter W. MeKieman.
The doctors’ bills in this case amount t.o approximately $440 and there were some other expenses for nursing and so forth.
The jury returned a verdict for the plaintiff in the sum of $650, which this Court is satisfied does substantial justice between the parties.
Motion for a new trial denied.